Citation Nr: 1140614	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-23 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric disorder, and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active military service in the United States Army from July 1972 to December 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's attempt to reopen his claim of entitlement to service connection for a psychiatric disorder.  

The Board notes that the evidence of record includes various psychiatric diagnoses, to include schizophrenia, major depression, generalized anxiety disorder, polysubstance abuse and borderline personality.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record, not merely the diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

The Board also notes that the appellant's claim for service connection for a psychiatric disorder was originally denied in a June 1980 rating decision.  The appellant was notified of the denial in that same month, but he did not appeal.  No collateral challenge of that rating decision been raised by the appellant.  The June 1980 rating decision, therefore, represents the last final action on the merits of the direct service connection claim for a psychiatric disorder.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The June 1980 rating action also represents the last final decision on any basis as to the issue of entitlement to service connection for a psychiatric disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In his July 2008 VA Form 9, the appellant submitted a written request for a Travel Board hearing.  The appellant again asked for a Travel Board hearing in a written statement submitted in October 2008.  However, in December 2008, the appellant wrote and asked that his appeal be forwarded to the Board and cancelled his request for a Travel Board hearing.  Therefore, the request for a Board hearing is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d).
The Board cannot consider additional pertinent evidence without first remanding the case to the agency of original jurisdiction (AOJ) for initial consideration or without first obtaining the appellant's waiver.  38 C.F.R. § 20.1304.  In June 2011, the appellant submitted a copy of an initial private psychiatric evaluation report dated in May 2011.  The appellant did not submit any written waiver of review of that letter by the agency of original jurisdiction.  However, referral to the RO of this report received directly by the Board is not required because this report is not evidence that is pertinent, as that term is defined in 38 C.F.R. § 20.1304.  The May 2011 private psychiatric report merely contains a diagnosis of schizophrenia and therefore is duplicative of multiple other similar medical reports already considered by the RO.  See 38 C.F.R. § 20.1304.  Remand of the case to the RO for consideration of this report is accordingly not warranted and would only serve to unnecessarily delay final adjudication of the Veteran's claim.


FINDINGS OF FACT

1.  The RO denied the psychiatric disorder service connection claim in a rating decision issued in June 1980; that decision became final when no appeal was perfected to the Board.

2.  The additional evidence added to the record since the June 1980 rating decision, by itself and/or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the appellant's claim for service connection for a psychiatric disorder, and raises a possibility of substantiating that claim.

3.  There is competent evidence to show that the Veteran currently has a psychiatric disorder, diagnosed as paranoid schizophrenia, that is etiologically related to a psychiatric disorder that was treated during military service.  

4.  Clear and unmistakable evidence shows that an acquired psychiatric disorder existed prior to the Veteran's period of military service, but it is not shown by clear and unmistakable evidence that the psychiatric disorder was not made permanently worse during the Veteran's military service.


CONCLUSIONS OF LAW

1.  The June 1980 rating decision that denied the appellant's claim relating to service connection for a psychiatric disorder is a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Additional evidence submitted subsequent to the June 1980 rating decision that denied the appellant's claim for service connection for a psychiatric disorder is new and material and does serve to reopen the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  Resolving all reasonable doubt in favor of the Veteran, his psychiatric disorder, diagnosed as paranoid schizophrenia, is the result of disease incurred during active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  VA must notify the claimant of evidence and information necessary to substantiate his claim and inform him whether he or VA bears the burden of producing or obtaining that evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Given the fully favorable decision contained herein, the Board finds that any defect in the notice or assistance provided to the Veteran constitutes harmless error.

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  New and material evidence

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

The Court has held that the new and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  While the appellant was notified of the June 1980 denial in that same month, he did not submit a Notice of Disagreement (NOD) within the time period allowed.  Thus, the June 1980 rating decision is final.  38 C.F.R. § 20.1103.  Therefore, the appellant's psychiatric disorder claim may be reopened only if new and material evidence has been secured or presented since the June 1980 rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.

The evidence considered by the RO in making its June 1980 decision included the appellant's DD Form 214; his service medical treatment records and some service personnel records; the appellant's VA Forms 21-526 and various written statements; and the reports of private treatment dated in 1979.  

The evidence added to the record subsequent to the issuance of the June 1980 rating decision includes written statements from the appellant and his representative; written statements from his sister and friends; the reports of VA outpatient treatment dated in 2008; private treatment records dated in 2006; the report of a VA psychiatric examination conducted in April 2008; and a March 2011 VHA psychiatric opinion.

The Board finds that the new evidence added to the record after June 1980 has direct bearing on the issue of service connection for a psychiatric disorder and, therefore, is material.  In short, the added evidence relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder, namely a nexus between service and the currently diagnosed schizophrenia.  

Because the credibility of the evidence is presumed for the purpose of reopening, the Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for a psychiatric disorder.  

Having determined that the psychiatric disorder claim can be reopened, the Board will now conduct a de novo review of the merits of that claim.

B.  Service connection

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Certain chronic disabilities, including psychosis, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that VA bears the burden of showing the absence of aggravation by clear and unmistakable evidence in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).  As codified at 38 C.F.R. § 3.304(b), VA, rather than the claimant, is required to bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Under longstanding law, once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a pre-existing condition, will not be considered service connected unless the disorder is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran served on active duty for approximately six months.  Under 38 U.S.C.A. § 1111, the presumption of soundness may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  

It is emphasized that the burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Clear and unmistakable evidence is a more formidable evidentiary burden than the "preponderance of the evidence" standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, which is the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  BLACK'S LAW DICTIONARY 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that a veteran was in sound condition at entry to service as to the disability for which s/he seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

The Board will first address the evidence as to whether there is clear and unmistakable evidence that a psychiatric disorder preexisted service.  The Veteran has stated that he had psychiatric problems that preexisted service.  The evidence in support of this contention includes statements he made while in service and also medical evidence of record dated in 1979, and 2006.  In addition, in a February 2008 written statement, the appellant wrote that he had been involved in drug abuse before and during his enlistment and third-party statements indicate problems in high school.

Review of the Veteran's service records reveals that he came to his commanding officer's attention after he requested to see the chaplain about a personal problem.  After the appellant told the officer that he had been treated about a dozen times by a doctor while he was a civilian, the officer contacted the appellant's father who informed him that the appellant had visited a doctor three times during a three-month period.  The appellant's father stated that he thought his son had a mental problem and that the appellant had, in the six months prior to entering service, stayed at home staring at the walls and stayed in bed staring at the ceiling.  The appellant's father further reported that the appellant had rejected all of his friends, including his girlfriend.  The appellant's Army squad leader and cube-mate reported similar behavior.  

Review of the appellant's service medical treatment records reveals that he underwent a service entrance examination in July 1972.  In the associated report of medical history, the appellant stated that he had incurred a head injury in a motorcycle crash.  On physical examination, he was found to be psychiatrically normal.  In November 1972, the appellant underwent a psychiatric evaluation after he ingested an overdose of sleeping pills.  He stated that he had joined the Army to "solve his problems."  The clinical impression was immature personality chronic and moderate.  The examiner indicated that this had existed prior to the appellant's entry into service.  The appellant underwent a service separation examination in December 1972; he reported on the associated report of medical history that he had attempted suicide three times.  On mental status examination, the impression was one of no significant mental illness.  The appellant was thereafter discharged for unsuitability.

Post-service, the appellant was treated in the mental health unit of a private hospital in October and November of 1979.  The admission note states that the appellant reported that he had seen a psychiatrist for the first time in May 1972, after a breakup with his girlfriend and subsequent motorcycle accident.  It was indicated that the appellant had been psychiatrically hospitalized in February 1973, for about a month and that he was subsequently hospitalized again approximately six months later.  After the second hospitalization, he briefly sought outpatient psychiatric care.  A State Hospital report dated in October 1979 includes a diagnosis of schizophrenia, paranoid type.  At that time, the appellant stated that he had gone "insane" after his motorcycle accident and that he went into the Army after that.

The report of a May 2006 private psychological evaluation includes a notation in the summary section that the appellant had been psychologically damaged as a child.  The psychologist concluded that when the appellant was in the Army his anxieties, depression and paranoid schizophrenia appeared to be elevated by his military experiences.

An August 2006 psychotherapy report indicates that the appellant had a long history of schizoaffective disorder and that the appellant had reported that his problems had gotten worse after he joined the Army.  He also stated that he had started using drugs during his last year of high school and that he continued to abuse drugs and alcohol after he joined the Army.

The evidence of record includes third-party statements.  One is dated in January 2007, and was submitted by a high school friend of the appellant.  This friend stated that the appellant's behavior had deteriorated after high school when he began using drugs.  The friend said that the appellant continued to abuse substances after he entered the Army.  A January 2007 letter from the appellant's sister states that the appellant had volunteered for the Army after he suffered a psychotic episode in high school.  She said that he was emotionally unstable and that the rigors of Army discipline and training combined to push him over the edge.  She stated that the appellant should not have been accepted for service in the first place and that the Army exacerbated his condition.

The evidence of record includes the reports of VA treatment rendered in 2008.  A June 2008 psychiatry consultation report includes an Axis I diagnosis of schizophrenia, paranoid type.

The appellant underwent a VA psychiatric examination in April 2008; the examiner noted that the appellant had been actively involved in drug abuse before and during his military service.  The examiner rendered Axis I diagnoses of schizophrenia (chronic, paranoid type) and polysubstance abuse in long-term remission.  The examiner also rendered an Axis II diagnosis of personality disorder, NOS (by history).  The examiner opined that the appellant's current paranoid schizophrenia was not caused by, or aggravated by, his Army service.  The examiner, however, did not address the question of whether or not the condition preexisted service.

The Board referred the case for review by a VA psychiatrist; this review was accomplished in March 2011.  After reviewing the claims file, the VA psychiatrist identified the appellant's current psychiatric pathology as paranoid schizophrenia.  The examiner further stated that the appellant's manifested symptoms in his military service were indicative of an underlying and preexisting psychotic mental disorder (schizophrenia).  The psychiatrist further stated that most, if not all, of the appellant's current psychiatric pathology was etiologically related to symptoms or signs he had prior to his entry into military service in July 1972.  The psychiatrist went on to state that it was "difficult to state with certainty" whether the appellant's "schizophrenia worsened during his service."  The psychiatrist went on to speculate that the appellant's symptoms were exacerbated only temporarily from his exposure to military training and service.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  When disease is shown as chronic in service, or within a presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Prior to service, the Veteran's symptoms consisted of staring at walls and ceilings and social withdrawal.  During service and after service, the Veteran's symptoms reflected a psychosis.

In this case, almost all of the relevant evidence of record clearly indicates that the Veteran was already experiencing mental health problems in May 1972, when he sought psychiatric treatment.  The Veteran was examined by Army psychiatrists in connection with his November 1972 suicide gesture and administrative discharge and their conclusion was that the Veteran had a personality disorder which pre-existed his entry into service.  Also, at that time the appellant's father stated that he thought the appellant had a mental problem and his sister has recently provided a similar statement.  The VA psychiatrist who reviewed the Veteran's claims file (in March 2011) also expressed the conclusion that the appellant's current psychiatric pathology (schizophrenia) preexisted service.  

Thus, there is clear and convincing evidence that the onset of the Veteran's current psychiatric disorder pre-dated July 1972, when he entered military service.  As the psychiatric disorder now diagnosed as schizophrenia pre-dated July 1972, it must be clearly shown that the pathology was not aggravated by service in order to rebut the presumption of soundness.  The March 2011 VA psychiatric reviewer was unable to state with certainty and merely speculated that the Veteran's schizophrenia was not aggravated by service.  In addition, the appellant underwent two month-long psychiatric hospitalizations within nine months of his separation from active military service.

Although the Board may view the medical opinions of record as showing that the preponderance of the evidence is against a finding of an increase in the Veteran's psychiatric disability beyond the natural progress of the disease, given the fact that the Veteran initially functioned successfully after his entry into service in July 1972 in that he was able to complete basic combat training, and given the fact that the Veteran made a suicide attempt in November 1972, and was psychotic enough to require psychiatric hospitalizations on two occasions within a short period after his separation from service, the Board is unable to find any competent evidence that rises to the level of clear and unmistakable evidence on the question of whether the Veteran's schizophrenia was not aggravated in service.  As previously noted, the standard to be applied in this case is not the preponderance of evidence but clear and unmistakable evidence, and clear and unmistakable evidence is simply a much more formidable evidentiary burden than the preponderance of the evidence standard.  The clear and unmistakable evidence standard is in fact an onerous evidentiary standard that requires that any finding of no aggravation be undebatable.  Here, the Board finds that the evidence is debatable as to whether the Veteran's pre-existing psychiatric disorder was not aggravated in service.

In sum, there is no clear and unmistakable evidence that the documented increase in the Veteran's psychiatric pathology during service was due to the natural progression of the disease.  Therefore, as there is no clear and unmistakable evidence that any pre-existing condition was not aggravated, the presumption of soundness has not been rebutted.  VAOPGCPREC 03-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Given that the Veteran is presumed to have been in sound condition at entry, the Board finds that it is reasonable to infer from the Veteran's VA and private treatment records dated between 1979 and 2008, as well as from the March 2011 VA psychiatrist's report, that he has had psychiatric problems continually since experiencing the problems he had in service, and that such difficulties have culminated in his current diagnosis of schizophrenia.  There is no medical opinion evidence of record to contradict such an inference.  

The foregoing facts and the benefit of the doubt doctrine provide a proper basis for granting the Veteran's claim for service connection.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for the currently-diagnosed schizophrenia is warranted.


ORDER

Service connection for a psychiatric disorder, diagnosed as paranoid schizophrenia, is granted.




____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


